Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 21, 1993, which ruled that Tel-A-Car of New York, Inc. was not liable for unemployment insurance contributions based on earnings paid to claimant.
Tel-A-Car of New York, Inc. operates a two-way radio car service business on the basis of franchise agreements. Tel-A-Car provides the franchisees access to car service customers in exchange for a fee. Claimant was hired as a driver by one of these franchisees who provided claimant with a vehicle. Tel-A-Car and the franchisee are two independent entities which conduct their relationship pursuant to a written contract, and it is the franchisees who determine nearly every aspect of the manner in which they conduct their businesses. Among other things, the franchisees set their own operational rules and provide their own vehicles, supplies and insurance, and they and their drivers are free to set their own hours and to engage in other employment. Under the circumstances, substantial evidence exists in the record to support the Board’s decision that Tel-A-Car did not exercise sufficient direction and control over claimant so as to establish his status as an employee.
Mercure, J. P., Crew III, White, Casey and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.